Case: 20-30305     Document: 00515731493         Page: 1     Date Filed: 02/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     February 3, 2021
                                  No. 20-30305
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Carter,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:05-CR-229-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Michael Carter, federal prisoner # 29578-034, has appealed the
   district court’s order denying his motion for resentencing pursuant to
   Section 404 of the First Step Act of 2018. He asserts that the district court
   failed to properly consider all the statutory sentencing factors, conduct an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30305     Document: 00515731493         Page: 2   Date Filed: 02/03/2021




                                  No. 20-30305


   individualized assessment of his unique circumstances, and provide a
   sufficient explanation of its reasons for denying his motion. He has not
   shown that the district court abused its discretion. See United States v.
   Batiste, 980 F.3d 466, 477-79 (5th Cir. 2020). Carter also asserts that the
   district court’s decision was substantively unreasonable.     As he now
   concedes, this issue is foreclosed. See id. at 479-80. The district court’s
   order is AFFIRMED.




                                       2